Exhibit 10.4

 

William Sigler

933 6th Street, Unit D

Hermosa Beach, CA 90403

Email: billsmack1@gmail.com

 

August 4, 2015

 

VIA ELECTRONIC MAIL

 

Smack Sportswear, Inc.

attn: Douglas Samuelson, CEO

6025 Macadam Ct.

Agoura Hills, CA 91301

 

Re: Closing Date for Asset Sale

 

Gentlemen;

 

Reference is hereby to the Asset Purchase Agreement dated as of July 27, 2015
(the “Asset Purchase Agreement”) between Smack Sportswear, Inc., a Nevada
corporation (the “Company”) and William Sigler (“Sigler”), whereby certain
assets were sold by the Company to Sigler. This letter confirms that the
transactions relating to said asset sale were consummated on July 31, 2015.

 

  /s/ William Sigler   William Sigler

 

AGREED AND ACKNOWLEDGED:       SMACK SPORTSWEAR, INC.         By: /s/ Douglas
Samuelson   Name: Douglas Samuelson   Title: Chief Executive Officer  

 



 

 

